Citation Nr: 1443864	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-15 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Najarian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1991 to December 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record indicates that there are outstanding VA treatment records pertaining to the Veteran's left knee disability.  In this regard, when afforded a VA examination for his left knee disability in January 2011, the Veteran reported to the VA examiner that he has received treatment from a Dr. Leonard at a VA Medical Center.  Additionally, in the April 2011 rating decision and May 2012 statement of the case, the RO noted a review of evidence which included outpatient treatment records from the VA Medical Center in Denver, Colorado dated October 2010 to March 2011.  However, these records have not been associated with the Veteran's claims folder, to include his electronic claims folder.  Indeed, the Board notes that there are no VA treatment records currently associated with the claims folder.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.
Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records pertaining to the Veteran's left knee disability.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA and VBMS eFolders.

2. When the development requested has been completed as to the claim of entitlement to service connection for a left knee disability, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




